Citation Nr: 0203812	
Decision Date: 04/25/02    Archive Date: 05/02/02

DOCKET NO.  01-04 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Republic of the Philippines


THE ISSUE

Whether the forfeiture of all rights and benefits invoked 
against the appellant under title 38, United States Code, was 
proper.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel


INTRODUCTION

The appellant had service beginning on December 15, 1941, and 
ending in October 1945.  

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from an August 1999 decision by the Director of the 
Compensation and Pension Service, Department of Veterans 
Affairs (VA), who determined that the appellant had forfeited 
all rights, claims, and benefits under the laws administered 
by VA, as provided by title 38, United States Code, section 
6104(a).  The appellant filed a notice of disagreement in 
August 2000.  The RO subsequently provided the appellant a 
statement of the case (SOC).  In October 2000 the appellant 
perfected his appeal, and the issue was subsequently 
certified to the Board.  


FINDINGS OF FACT

1.  The United States Army Reserve Personnel Center 
(ARPERCEN) certified that the appellant was in a beleaguered 
status from December 22, 1941, to April 8, 1942.  He was 
noted to be missing on April 9, 1942, and was a prisoner of 
war (POW) from April 10, 1942, to October 2, 1942.  The 
appellant had no casualty status from October 3, 1942, to 
August 15, 1945, and was absent without leave from August 16, 
1945, to October 8, 1945, when his status under the Missing 
Persons Act was terminated.  The appellant returned to 
service in the regular Philippine Army from October 9, 1945, 
to March 1946.

2.  The appellant had no recognized guerrilla service.  

3.  The appellant was a member of the Japanese sponsored and 
controlled Bureau of the Constabulary (BC) from January 1 to 
September 26, 1944.  


4.  As a member of the BC, the appellant was issued arms and 
a uniform, participated in patrols, and was compensated in 
the amount of P140.00.  

5.  The appellant, on his VA Form 21-4169, Supplement to VA 
Forms 21-526, 21-534 and 21-535 (For Philippine Claims), 
knowingly stated that he was not a member of any pro-
Japanese, pro-German or anti-American-Filipino organization, 
including the BC and the Philippine Constabulary (PC).  

6.  The appellant specifically denied having taken an oath or 
affirmation, formally or informally, to support or cooperate 
with the Japanese against the United States.  


CONCLUSIONS OF LAW

1.  The appellant rendered assistance to an enemy of the 
United States, and thereby forfeited all accrued or future 
gratuitous benefits under laws administrated by the U.S. 
Department of Veterans Affairs.  38 U.S.C.A. § 6104(a) (West 
1991); 38 C.F.R. § 3.902 (2001).  

2.  The appellant knowingly made false statements and 
certifications regarding the assistance he rendered to an 
enemy of the United States in his claim for benefits under 
the laws administered by VA, and thereby forfeited all 
rights, claims, and benefits under all laws administered by 
VA.  38 U.S.C.A. § 6103(a) (West 1991); 38 C.F.R. § 3.901 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that his participation in the Bureau 
of the Constabulary was due to threat of bodily harm or death 
and that, during his association with the BC, he aided the 
guerrilla movement in the form of supplies, medical 
assistance, and information.  The appellant reports having 
escaped from the BC when the arrival of the U.S. Armed Forces 
became imminent.  According to the appellant, he served with 
the guerrilla forces after his escape.  

I.  Factual Background

The appellant's initial Affidavit for Philippine Army 
Personnel, dated in October 1945, indicates that he worked 
for the Japanese Philippine Constabulary from January 1, 
1944, to September 27, 1944.  In a subsequent Affidavit for 
Philippine Army Personnel in March 1946, the appellant 
reported that he had worked for the Japanese government "by 
force and [gave] information to the guerrillas, radios, arms, 
typewriters, and medical supplies."  According to the 
appellant's sworn statement, he received P140.00 for his work 
with the BC from January to September 1944.  

In March 1998 the appellant filed a claim seeking service 
connection for ischemic heart disease and osteoarthritis.  
The appellant submitted a VA Form 21-4169, Supplement to VA 
Forms 21-526, 21-534, and 21-535 (For Philippine Claims) in 
May 1998.  Item number 15A asked, "Were you a member of any 
pro-Japanese, pro-German or anti-American-Filipino 
organizations?"  The appellant answered "No."  Item 17A 
asked, "Did you belong to any of the organizations listed in 
item 17B during the Japanese occupation?"  The organizations 
listed in 17B included the BC, the Municipal Police Force, 
the Manila Defense Corps, and the PC.  Again, the appellant 
answered "No."  Finally, item 20 asked, " Did you ever 
take any oath or affirmation, formally or informally, to 
support or cooperate with the Japanese or German governments, 
or any foreign government, against the United States and/or 
its allies; or did you ever make any formal or informal 
renunciation of your allegiance to the United States?"  
Again, the appellant responded, "No."  He signed his name 
to the bottom of the VA Form 21-4169, under the following 
certification:  "I hereby certify that I have read all the 
questions and answers in this application, and that the 
answers to all the above questions are true and complete to 
the best of my knowledge and belief and that I have submitted 
all available information and evidence in support of this 
application, with full knowledge of the penalty provided for 
making a false statement as to a material fact in such 
application and knowing that if any statement is false, I may 
forfeit all rights to benefits from the United States 
Department of Veterans Affairs."

In June 1998, the ARPERCEN certified that the appellant began 
service on December 15, 1941.  According to the ARPERCEN, the 
appellant was beleaguered from December 22, 1941, to April 8, 
1942; missing on April 9, 1942; and a POW from April 10, 
1942, to October 2, 1942.  The appellant had "no casualty" 
status from October 3, 1942, to August 15, 1945, and from 
August 16, 1945, to October 8, 1945, the appellant was 
carried as AWOL (absent without leave).  His status under the 
Missing Persons Act was terminated on October 8, 1945, and, 
on October 9, 1945, he returned to regular Philippine Army 
service.  

The ARPERCEN further indicated that, from October 3, 1942, to 
October 12, 1942, the appellant had alleged POW status, which 
was not supported by evidence; from October 13, 1942, to 
December 31, 1943, he was involved in civilian pursuits, not 
engaged in military activities; from January 1 to September 
26, 1944, he was employed by the Japanese; from September 27, 
1944, to August 15, 1945,0 he had alleged guerrilla service, 
which is not supported; and from August 16, 1945, to October 
8, 1945, he was AWOL.  The ARPERCEN concluded that the 
appellant had no recognized guerrilla service. 

In November 1998, the appellant was deposed, after being duly 
sworn, before a local VA representative, at which time he 
testified that he had denied membership in any pro-Japanese 
organizations because he "was ashamed of . . . being a 
former member of the BC."  However, he indicated that his 
purpose in joining the BC was to "be able to get a firearm 
and carry it legally."  He reported being trained by the BC 
at Baguio City for a month.  He further stated,"After our 
graduation in the BC training, we were ask[ed] to take 
allegiance that we will serve the Bureau of Constabulary 
faithfully and be loyal to the Japanese Imperial Army.  Right 
after our graduation, we were issued our service firearms."  
The appellant stated that he was issued an automatic pistol, 
two sets of khaki uniforms, two short sleeve polo shirts, and 
two pairs of shorts.  Then he was "assigned to cover patrols 
and other activities against the guerrilla movement," which 
was his unit's "primary task."  According to the appellant, 
his unit conducted patrols at least once a week. 

The appellant testified that on one occasion he emptied his 
gun at guerrilla forces to keep them from "over-running us" 
when "my BC comrades ran out of bullets."  He reported that 
he deserted his BC unit when the news of the "arrival of the 
Americans was on its peak."  The appellant indicated that he 
rejoined the guerrilla efforts at that time.  

In a statement submitted by the appellant in February 1999, 
he reiterated that he joined the BC because the Japanese Army 
threatened to kill him and he was afraid for his life.  The 
appellant also submitted a guerrilla verification slip issued 
by the Headquarters of the Armed Forces of the Philippines 
dated in February 1999, which indicated that the appellant 
had recognized service beginning in January 1945.  

The appellant appeared for a personal hearing before a 
hearing panel at the RO in April 2000, at which time he 
continued to allege that he had joined the guerrilla forces 
after his escape from the BC.  At his hearing, the appellant 
denied being assigned to patrolling areas while working for 
the BC.  He also recanted his testimony during his deposition 
in 1998, when he had reported firing upon the guerrillas.  In 
his testimony before the hearing panel, the appellant stated 
that he was confused at the time of his deposition, and that 
in fact he was working with the guerrillas at the time of 
that fight, not the Japanese.  

Later in April 2000 the appellant submitted several documents 
from the Philippine Army, including a certificate issued by 
the "HQ & HQ Service Company," which indicated that from 
January to September 1944 the appellant was "planted in the 
Bureau of Constabulary (Japanese Occupation Army)."  The 
certificate also indicates that, immediately after deserting 
the BC, the appellant "joined guerrilla unit."



II.  Analysis

A.  Preliminary Matters

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code, concerning the assistance to be afforded 
to claimants in substantiating their claims.  VCAA § 3(a), 
114 Stat. 2096, 2096-97 (2000) (codified as amended at 
38 U.S.C.A. § 5103 (West Supp. 2001)).

VA has long recognized that the Department has a duty to 
assist a claimant in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2001).  Recent changes in law have amended the requirements 
as to VA's development efforts in this, and other pending 
cases, modifying and clarifying VA's duty to assist a 
claimant in evidentiary development.  See VCAA, supra.  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001).  In 
addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
appellant's claims file, to ascertain whether remand to the 
RO is necessary in order to assure compliance with the new 
legislation.  We note that the development of evidence 
appears to be complete.  By virtue of the SOC and the 
supplemental SOC (SSOC) provided by the RO in September 2000 
and September 2001, respectively, the appellant has been 
given notice of the information necessary to substantiate his 
claim.  Although the pre-VCAA SOC contains some now-obsolete 
language as to well-grounded claims, and inaptly addressed 
reopening of previously denied claims, the recitation of 
evidence and discussion of the forfeiture criteria in that 
document was adequate to apprise the veteran of the legal 
issues involved.  Likewise, it appears that all obtainable 
evidence identified by the appellant relative to his claim 
has been obtained and associated with the claims folder, and 
that he has not identified any other pertinent evidence, not 
already of record, which would need to be obtained for an 
equitable disposition of this appeal.  

The Board recognizes that it could be asserted that this 
matter should be remanded to the RO for readjudication 
pursuant to 38 U.S.C.A. § 6103(a).  That statute addresses 
forfeiture for fraud, and the record does reflect not only 
that the veteran has acknowledged having delivered testimony 
under oath which was not true, but also that he falsely 
denied membership in the BC in written, sworn submissions.  
However, the record in this case makes it clear that the 
appellant has been afforded a full explanation of the legal 
criteria governing the outcome of his claim, and of the 
evidentiary showing necessary to demonstrate that forfeiture 
was improper.  The SSOC provided by the RO in September 2001 
fully informed the appellant in this regard.  In addition, 
the VA Form 21-4169 informed the appellant that any false 
statements made in his claim for benefits administered by the 
VA could result in forfeiture.  The appellant signed the VA 
Form 21-4169, thereby certifying his understanding of the 
possible ramifications of making false statements.  
Accordingly, we find that there is no prejudice to the 
appellant in our proceeding to a decision in this appeal.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); see 
also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C. §§ 5103 and 
5103A (West Supp. 2001)).  The Board therefore finds that no 
useful purpose would be served in remanding this matter for 
more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the appellant.  The Court has held that 
such remands are to be avoided.  See Winters v. West, 12 Vet. 
App. 203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis, supra.  In 
fact, the Court has stated, "The VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."  Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc). ).  See also Wensch v. Principi, 15 Vet. App. 362, 
368 (2001), in which it was noted, "When there is extensive 
factual development in a case, reflected both in the record 
on appeal (ROA) and the BVA's decision, which indicates no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating his claim, this Court has 
concluded that the VCAA does not apply."

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2000).  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 3.102 (2001); VCAA § 4, 114 Stat. 2096, 2098-99 
(2000) (now codified as amended at 38 U.S.C. § 5107(b)).

B.  Discussion

Under 38 C.F.R. § 6104(a), any person shown by evidence 
satisfactory to the Secretary of the VA to be guilty of 
mutiny, treason, sabotage, or rendering assistance to an 
enemy of the United States or of its allies shall forfeit all 
accrued or future gratuitous benefits under laws administered 
by the Secretary.  

In the present case, the ARPERCEN certified that the 
appellant was employed by the Japanese government from 
January 1 to September 26, 1944.  On his October 1945 
Affidavit for Philippine Army Personnel, the appellant 
indicated that he had worked for the Japanese "P.C." from 
January 1 to September 26, 1944.  By his own testimony, he 
was trained by the Japanese; pledged allegiance to the BC and 
the Japanese Imperial Army, was issued uniforms and weapons, 
patrolled the guerrilla movement; and was paid P140.00 for 
his services to the Japanese BC.  

At his deposition in November 1998 the appellant reported 
emptying his gun while firing at guerilla forces when his 
"BC comrades ran out of bullets" in order to "prevent the 
guerillas from over-running [them]."  The appellant later 
testified before a local hearing panel that he was confused 
during his deposition and had actually fought with the 
guerrillas in the aforementioned battle.  The appellant 
stated that he joined the BC because the Japanese Army 
threatened to kill him and he was afraid for his life.  Later 
he stated that he joined the BC in order to be able to carry 
a firearm legally.  He also stated that he joined the BC as a 
plant for the guerrilla forces.  He reported supplying the 
guerrillas with information and supplies.  In support thereof 
he submitted a certificate from the "HQ & HQ Service 
Command" of the Army of the Philippines, which indicated 
that he was "planted in the [BC]" and that he "joined the 
guerrilla unit" after deserting the BC.  However, the 
ARPERCEN has certified that the appellant had no recognized 
guerrilla service, and "service department findings are 
binding on VA for purposes of establishing service in the 
U.S. Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  

In addition, as will be discussed further herein, the 
appellant initially attempted to conceal his involvement with 
the BC from VA.  He testified that he was ashamed of his 
association with the BC.  The Board finds that such attempts 
of concealment and declarations of shame are inconsistent 
with the appellant's assertion or implication that he was 
"planted" by the guerrillas in the BC for anti-Japanese 
purposes.  

In light of the various contradictions and inconsistencies in 
the appellant's statements, many of which were made under 
oath, the Board finds his assertions regarding his history of 
participation with the BC and guerrilla movement to be 
without credibility.  The Board finds the history reported by 
the appellant during his deposition in 1998, before the 
August 1999 determination that he forfeited his rights to 
benefits administered by the VA, to be more credible than his 
statements after said determination.  See Owens v. Brown, 7 
Vet. App. 429, 433 (1995); Madden v. Gober, 125 F. 3d 1477, 
1481 (Fed. Cir. 1997) (holding that the Board is required to 
assess the credibility, and therefore the probative value, of 
proffered evidence in the context of the evidentiary record 
as a whole).  

Therefore, the Board finds that the appellant did assist, 
formally or informally, enemies of the United States, 
particularly the BC and PC.  

Furthermore, as noted above, the appellant attempted to 
conceal from VA his involvement with the BC.  When he filed 
his claim seeking service connection for ischemic heart 
disease and osteoarthritis in 1998, he knowingly made false 
statements regarding any such involvement.  In fact, when 
specifically asked on the VA Form 21-4169 whether he had had 
any involvement with any pro-Japanese or anti-American 
organizations, the appellant stated that he had not.  When 
asked whether he had belonged to the BC or the PC, the 
appellant again stated that he had not.  However, his 
Affidavit for Philippine Army Personnel, which was dated in 
October 1945, indicated that he had worked for the Japanese 
PC.  Also, in his November 1998 deposition, the appellant 
testified that he had made false statements regarding his 
involvement with the BC because he was ashamed of being a 
former member of the BC.  In all subsequent statements and 
testimony the appellant has continued to admit that he worked 
for the Japanese BC, despite his statements to the contrary 
on the VA Form 21-4169.  The ARPERCEN also certified that the 
appellant worked for the Japanese from January 1 to September 
26, 1944.  

Therefore, the Board finds that the appellant knowingly made 
false statements in a claim for benefits under the laws 
administered by VA.  

Inasmuch as the competent evidence of record indicates that 
the appellant rendered assistance to an enemy of the United 
States and then knowingly made false statements about his 
involvement with said enemies in his claim for benefits under 
the laws administered by VA, the Board finds that he has 
forfeited all rights, claims and accrued or future gratuitous 
benefits under all laws administered by VA.  His forfeiture 
is mandated by either one or both of the statutory bases 
providing sanctions, for treason or for fraud  See 
38 U.S.C.A. §§ 6103, 6104; 38 C.F.R. §§ 3.901, 3.902.  


ORDER

The forfeiture of all rights and benefits invoked against the 
appellant under title 38, United States Code, was proper.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

